Citation Nr: 9931420	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-04 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to an increased disability rating for 
residuals of phalangectomy of the right fourth toe, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1954, and from November 1954 to December 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for a fracture of the left 
ankle.  Also in that decision, the RO assigned a 10 percent 
disability rating for residuals of phalangectomy of the right 
fourth toe.  The claim for an increased rating for the right 
foot condition will be addressed in a remand that follows the 
decision on the other issue on appeal.

In a July 1999 Video Conference Hearing, the veteran reported 
that he is seeking service connection for aggravation of 
myasthenia gravis affecting both eyes.  The veteran asserts 
that the eye disorder is aggravated as a result of his 
service-connected diverticulosis, because he had to stop 
taking a prescribed medication for myasthenia gravis because 
the medication caused diarrhea.  The RO has not yet addressed 
this claim, and the claim is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran has not submitted competent medical evidence of a 
nexus between an injury in service and current disability of 
the left ankle.



CONCLUSION OF LAW

The claim for service connection for a left ankle disability 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has a left ankle disability that 
began during service.  He reports that he sustained an injury 
to his left ankle in 1953, when someone stepped on the ankle 
during a football game.  He states that he currently has pain 
in his left ankle.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  A person who submits a claim for veteran's 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

Service outpatient treatment notes from September 1953 report 
that the veteran sought treatment after his right ankle was 
stepped on in a football game.  The notes indicated that x-
rays were negative for fracture.  On follow-up a week later, 
the ankle was still swollen and sore.  Repeat x-rays did not 
show any fracture.  In December 1953, the veteran reported 
that the ankle swelled in the evening.  X-rays of the right 
ankle taken in December 1953 showed an old chipped fracture 
off of the anterior lip of the tibia, with a free body about 
two millimeters in diameter.  The x-rays also showed evidence 
of possible osteochondritis dissecans of the right talus, and 
evidence suggesting an old fracture of the navicular.  The 
reports of medical examinations in 1954 reflected that the 
veteran reported some continuing trouble from a fracture or 
sprain of the right ankle in 1953.  In August 1955, the 
veteran was treated for swelling and tenderness following a 
bee sting on his left foot.  In April 1969, he was seen for 
abrasions on his left ankle.  No problems involving either 
ankle were noted on the report of the veteran's October 1970 
separation examination.

The claims file contains records of treatment of the veteran 
after service at military medical facilities and from private 
physicians.  Treatment notes from 1985 reflect that the 
veteran had varicosities and telangiectasis in both legs.  
Other treatment notes reflect that the veteran was seen on 
numerous occasions in the 1980s and 1990s for a rash or skin 
disorder on both ankles.  In May 1992, x-rays of the right 
ankle revealed no fracture or dislocation, but moderate sized 
calcaneal spurs, and degenerative change of the tarsal bones.  
In March 1994, x-rays of the left ankle showed vascular 
calcifications, with no evidence of bony pathology.  X-rays 
of the left foot showed spurs at the heel and elsewhere.  In 
June 1994, the veteran was fitted with a heel cup to address 
discomfort due to heel spurs.  He reported pain in his left 
foot and ankle.  The examiner made a provisional diagnosis of 
vascular insufficiency.  In July 1997, the veteran reported 
pain in his left foot at night.  He reported that the pain 
was relieved by wearing an elastic stocking and taking pain 
medication.  In December 1997, biopsy of a painful spot in 
the skin on the veteran's right ankle showed changes 
consistent with venous stasis.

In treatment notes dated in May 1998, private orthopedic 
surgeon Joseph M. Scoggin, M.D., noted that the veteran 
reported left ankle pain since a sprain in 1953.  The veteran 
indicated that he continued to have occasional activity-
related pain in the left ankle.  Dr. Scoggin found that the 
left ankle had no significant swelling, and that the ankle 
had moderate restriction of motion that was not unusual for 
the veteran's age.  X-rays of the left ankle showed some 
degenerative changes, with no definitive old or new fracture 
noted.  Dr. Scoggin's impression was left ankle pain with 
possible minimal osteoarthritis.  Dr. Scoggin gave the 
veteran an ankle brace.

In August 1998, x-rays of the veteran's left ankle revealed a 
small rounded osseous fragment adjacent to the articular 
surface of the tibia.  The private radiologist reported that 
the fragment could represent a minute fracture, or a small 
unfused epiphysis.  There was also some spurring about the 
left calcaneus.  X-rays of the right ankle showed no evidence 
of fracture, dislocation, or other abnormality.  In September 
1998 treatment notes, Dr. Scoggin noted that the veteran had 
vague complaints in both of his ankles.  Dr. Scoggin noted 
that x-rays had shown a small fracture fragment near the 
joint in the left ankle, and not in the right ankle.

In affidavits dated in May 1998 and July 1999, the veteran's 
wife wrote that she had observed that the veteran had pain in 
his left ankle, particularly at night.  The veteran's wife 
wrote that the veteran's left ankle pain had increased over 
time, and that he wore on his left ankle a brace that had 
been prescribed by Dr. Scoggin.

The veteran had a hearing at the RO in June 1998, and a Video 
Conference hearing with the undersigned Board Member in July 
1999.  He reported that his left ankle was injured during 
service in 1953, when someone stepped on the ankle while he 
was playing football.  The veteran noted that his service 
medical records stated that the right ankle was injured, and 
he stated that the corpsman who saw him after the injury must 
have made a mistake when he wrote that the right ankle, 
rather than the left, had been injured.  The veteran reported 
that he currently had pain and swelling in his left ankle, 
and that he wore a brace on that ankle.  He submitted 
photographs of his ankles, reportedly taken in the morning 
and at night.

In the 1980s and 1990s, physicians have found that the 
veteran's left ankle has vascular problems, skin problems, 
and x-ray evidence of some degenerative changes and a 
possible minute fracture.  The veteran's service medical 
records show treatment for a 1953 ankle injury.  The evidence 
of record leaves some question as to which ankle was treated 
in 1953.  The service medical records show the affected ankle 
as the right ankle in some records, while just mentioning an 
ankle in other records, without specifying which one.  The 
veteran asserts that the 1950s notations of right ankle 
injury were in error, and he notes that more recent x-rays 
have shown that his left ankle has a small fracture, while 
his right ankle does not.  Dr. Scoggin confirmed the 
veteran's assertion that it is his left ankle that shows 
signs on x-ray of a small fracture.

Regardless of which ankle was treated and x-rayed in 1953, 
however, the evidence regarding the veteran's claim for 
service connection does not include medical evidence of a 
nexus between an injury in service and a current disability 
of the left ankle.  After the reports of symptoms in 1953 and 
1954, the veteran's service medical records did not reflect 
any chronic or ongoing problems related to a 1953 ankle 
injury from 1955 through the veteran's separation from 
service in 1970.  There is no further medical evidence of 
problems with the veteran's left ankle until more than ten 
years after service.  The physicians who have seen the 
veteran's left ankle in the 1980s and 1990s have not provided 
any finding or opinion that any current disorder is connected 
to an injury in 1953 or to any other event in service.  In 
the absence of competent nexus evidence, the veteran has not 
met the Court's criteria for a well grounded claim for 
service connection for a left ankle disability.  Therefore, 
that claim must be denied.



ORDER

A well grounded claim for service connection for a left ankle 
disability not having been submitted, the claim is denied.


REMAND

The veteran is seeking a higher disability rating for 
service-connected residuals of surgery on his right fourth 
toe.  The Court has established that when a claimant was 
awarded service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the 
rating for those disabilities, the claim is well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  In this case, the veteran appealed the rating 
initially assigned for his right fourth toe condition, and 
the rating schedule provides for higher ratings for disorders 
of the foot.  Therefore, we find that his claim for an 
increased rating is well grounded.

Although the claims file contains some private medical 
records that address the condition of the veteran's right 
foot residual to surgery during service, the record does not 
contain any VA medical examination report detailing the 
current manifestations of that disability.  The Board 
therefore remands for a thorough examination.

Accordingly, this case is REMANDED for the following:

1.  The RO should inform the veteran that 
he may submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current residual 
manifestations of surgery to the right 
foot during service, with phalangectomy 
of the right fourth toe.  The examining 
physician should state whether the 
affected areas of the veteran's right 
foot have limitation of motion, pain on 
motion, weakened movement, excess 
fatigability, diminished endurance, or 
incoordination.  The examiner should 
discuss any impairment of function 
related to such symptoms, and the effect 
of any such impairment on the veteran's 
ability to engage in ordinary activities, 
including employment.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







